 HOT SHOPPES,.INC.3Union's majority status among the employees in the unit petitionedfor and does not seek an election in such a unit.We shall thereforedismiss the petition in Case No. 19-RM-321.We also agree, however, with the Employer's contention that theemployees in the disputed classifications may not now be added tothe existing bargaining unit without a self-determination election.'It is clear from the bargaining history that these employees have beenunrepresented and excluded from the bargaining unit, and many ofthem have been so excluded since the very beginning of the bargainingrelationship in 1952.Accordingly, we shall deny the Union's motionfor clarification.'As we do not have before us any petition for an election among thedisputed, unrepresented employees, and in view of our determinationthat these employees may not be added to the existing unit withoutsuch an election, we find it unnecessary at this time to rule on theEmployer's further contention that the alleged technical employeescould not properly be included in any production and maintenanceunit because of their technical status.[The Board denied the request of Eastern Idaho Metal TradesCouncil,AFL-CIO,for clarification of certification.][The Board dismissed the petition of Westinghouse Electric Corpo-ration in Case No. 19-RM-321.]CHAIRMAN MCCULLOCH and MEMBER LEEDOM took no part in theconsideration of the above Second Supplemental Decision and Order.s SeeEthyl Corporation,118 NLRB 1369, 1370.'FWD Corporation,131 NLRB 404; andEthyl Corporation,abedfootnote 2Hot Shoppes,Inc.andLocal 71, Transportation Terminal,Inter-plant and Commissary Food Employees Union,AFL-CIO,Hotel and Restaurant Employees and Bartenders Interna-tional Union,AFL-CIOHot Shoppes,Inc. and National Caterers of NewYork,Inc.andLocal 71, Transportation Terminal,Interplant and Commis-saryFood Employees Union,AFL-CIOHot Shoppes,Inc. and National Caterers of NewYork,Inc.andLocal295, International Brotherhood of Teamsters,feurs,Warehousemen and Helpers of America.CasesNos2-CA-7f383, 2-CA-7349, and 2-CA-7352.September 7, 1961DECISION AND ORDEROn February 27, 1961, Trial Examiner William F. Scharnikowissued his Intermediate Report in the above-entitled proceeding, find-133 NLRB No. 8. 4DECISIONS OF NATIONAL LABOR RELATIONS BOARDing that the Respondents had engaged in and were engaging in certainunfair labor practices and recommending that they cease and desisttherefrom and take certain affirmative action, as set forth in the In-termediate Report attached hereto.The Trial Examiner also foundthat the Respondents did not engage in certain other unfair laborpractices and recommended that the complaints be dismissed withrespect thereto.'Thereafter the Respondents filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman McCulloch and MembersFanning and Brown].The Board has reviewed the rulings of the Trial Examiner madeat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and brief, and the entire record inthe case, and hereby adopts the findings,2 conclusions, and recom-mendations of the Trial Examiner.ORDERUpon the entire record in the case, and pursuant to Section 10(c)of the National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondents, Hot Shoppes,Inc., and National Caterers of New York, Inc., New York, New York,their officers, agents, successors, and assigns, shall :1.Cease and desist from :(a)Discouraging membership in - Local 71, Transportation Ter-minal,Interplant and Commissary Food Employees Union, AFL-CIO, in Local 295, International Brotherhood of Teamsters, Chauf-feurs,Warehousemen and Helpers of America, in District 65, of theRetail,Wholesale, and Department Store Union, AFL-CIO, or inany other labor organization, by discriminating against their em-ployees in regard to their hire or tenure of employment, or any termor condition of their employment.(b) In any manner interfering with, restraining, or coercing theiremployees in the exercise of the right to self-organization, to formlabor organizations, to joinor assistany of the above-mentioned labororganizations, or any other labor organization, to bargain collectively'The Trial Examiner recommended thatCase No. 2-CA-7283 be dismissed in its en-tirety and that certain portions of Cases Nos.2-CA-7349 and 2-CA-7352 bedismissed.In the absence of exceptions to these recommended dismissals,we adopt the substantivefindings ofthe TrialExaminer as to these matters,pro forma2With referenceto footnote 10 of the Intermediate Report, by order datedDecember 7,1960, the ExecutiveSecretary,upon the directionof the Board, deleted the determinationinNational Caterers of New York,Inc.(Cases Nos. 2-RC-10870,2-RC-10871, 2-RC-10872), 129 NLRB 699,footnote 3, concerning the supervisory status of Perdomo andSantiago, so that theirstatus may be finally determined in the instant proceeding. HOT SHOPPES, INC.5through representatives of their own choosing, and to engage in con-certed activities for the purpose of mutual aid or protection asguaranteed in Section 7 of the Act, and to refrain from any and allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a con-dition of employment as authorized in Section 8(a) (3) of the Act,as modified by the Labor-Management Reporting and Disclosure Actof 1959.2.Take the following affirmative action, which the Board finds willeffectuate the policies of the Act:(a)Offer to Rene Sardinas, Jose Munez (also known as JoseLopez), Willie Cintron, and Luciano Ramos immediate and full rein-statement to their former or substantially equivalent jobs, withoutprejudice to any rights and privileges previously enjoyed by them, andmake each of them whole for any loss of pay he may have suffered byreason of Respondents' discrimination against him, in the manner setforth in the section of the Intermediate Report entitled "The Remedy."(b)Upon individual application, offer to each of the commissaryemployees who engaged in the strike which began on April 25, 1960,and who have not in the meantime returned to work or refused anunconditional offer of reinstatement, immediate and full reinstatementto his former or substantially equivalent job, with all previous rightsand privileges ; and also, should the Respondents reject any such appli-cation, make each of the rejected applicants whole for any loss of paywhich he may suffer by reason of the rejection of his application, inthe manner and to the extent set forth in the section of the Intermedi-ate Report entitled "The Remedy."(c)Preserve and, upon request, make available to the Board or itsagents, for examination and copying, all payroll records, social secu-rity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amounts of backpay due andthe right of reinstatement under the terms of the Order herein.(d)Post at their commissary in New York, New York, copies ofthe notice attached to the Intermediate Report marked "AppendixA." 3 Copies of said notice, to be furnished by the Regional Directorfor the Second Region, shall, after being duly signed by each of theRespondents or their respective representatives, be posted by the Re-spondents immediately upon receipt thereof, and be maintained bythem for 60 consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarily posted.'This notice shall be amended by substituting for the words"The Recommendations ofa Trial Examiner"the words"A Decision and Order"In the event that this Order isenforced by a decree of a United States Court of Appeals,there shall be substituted forthe words"Pursuant to a Decision and Order"the words"Pursuant to a Decree of theUnited States Court of Appeals,Enforcing an Order " 6DECISIONS OF NATIONAL LABOR RELATIONS BOARDReasonablesteps shall be taken to insure that said notices are notaltered, defaced, or covered by any other material.(e)Notify theRegionalDirector for the Second Region, in writ-ing, within 10 days from the date of this Order, what steps the Re-spondents have taken to comply herewith.IT IS FURTHER ORDEREDthat the complaint in Case No. 2-CA-7283be dismissed in its entirety, and that thecomplaintsin Cases Nos.2-CA-7349 and 2-CA-7352 be dismissedinsofar asthey allege that theRespondents have violated the Act otherwise than as found herein.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEFollowing the issuanceby theRegional Director for the Second Region of a com-plaint in CaseNo. 2-CA-7283on May 18,1960,and a consolidated complaint inCasesNos. 2-CA-7349and 2-CA-7352 onJune2, 1960,the Regional Director onJune 7, 1960,issued a further order consolidating all three cases for hearing anddisposition.Therehaving been due service upon the Respondents of the basic chargesand amended charges, and of the aforesaid complaint and consolidated complaint,and the Respondents having filed answers to the material allegations against them, ahearing was held in the consolidated proceedings upon due notice,in New York City,from June29 to July 8,1960, inclusive,before the Trial Examiner duly designated bythe ChiefTrial Examiner.The complaint in Case No.2-CA-7283,alleges that the Respondent,Hot Shoppes,Inc. (hereinafter sometimes referred to simply as the Respondent),committed unfairlabor practices affecting commerce within the meaning of Sections 8(a) (1) and (3)and 2(6) and(7) of the National Labor Relations Act, as amended(61 Stat. 136,73 Stat.519), with respect to its restaurant,cafeteria, and catering employees at itsplace of business at Idlewild International Airport inNew York City.In substance—the complaint alleges:(a)Thaton or about February 18, 1960,the Respondent,through its dining roommanager and supervisor,Florence Baker,violated Section8(a)(1) of the Act byinterrogating employees concerning their membership in, activities on behalf of,and sympathy with Local71 of an AFL-CIO Food Employees Union,'by warningthem against joining,supporting,assisting,or remaining membersof Local 71, and bythreatening them with discharge or other reprisalif theydisregarded this warning.(b)That,in violation of Section 8(a)(3) and(1) of theAct, theRespondent dis-charged employee Theresa Lynch on or about March 10, 1960, and has since failed'and refused to reinstate her, because she joined and assistedLocal 71and engagedin other concerted activities for the purpose of collective bargaining and mutual aidand protection.The consolidated complaint in CasesNos. 2-CA-7349 and 2-CA-7352 alleges,,in substance,that the Respondent Hot Shoppes and the Respondent NationalCaterersof New York,Inc. (hereinafter sometimes collectively referred to as theRespondents),committed unfair labor practices affecting commerce within themeaning of Sections 8(a)(1) and(3) and 2(6) and(7) of the Act, in the course oftheir joint operation of a New York City commissary facility, at and from whichtheyprepare, sell,and distribute food and related products to various airlinesengaged in commerce.In general,the consolidated complaint charges the Re-spondents with interfering with their commissary employees'joining and supportingnot onlyLocal 71but also District 65 of the Retail, Wholesale, and DepartmentStoreUnion,AFL-CIO (hereinafter calledDistrict65), and Local 295, Inter-nationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (hereinafter called Local 295).More particularly the consolidated com-plaint alleges:(a)That theRespondents,through various named representatives and supervisors,violated Section 8(a)( I) ofthe Actby interrogating their employees concerning theirmembership in, activities on behalf of,and sympathywiththeseUnions. bythreateningthe employeeswithdischarge and other reprisals if they assisted,supported, joined,1Local 71,Transportation Terminal, Interplant and Commissary Food Employees Union,AFL-CIO, Hotel andRestaurant Employes and Bartenders International Union,AFL-CIO. HOT SHOPPES, INC.^Tor remained members of these Unions, by promising them economic and other bene-fits if they refrained, and by keeping undersurveillancethe meeting places and theactivities of the employees in connection with their support of these Unions.(b)That, in violation of Section 8(a) (3) and (1) of the Act, the Respondent laidoff five employees on April 23, 1960, and a sixth employee on April 25, 1960, and hassince refused to reinstate them, because they joined and assisted Local 71 and Local295 and engaged in other concerted activities for the purpose of collective bargainingand other mutual aid and protection.(c)That the commissary employees have engaged in, and are still engaged in, astrike or concerted work stoppage because of the Respondents' unfair labor practices.In their respective answers to the pertinent allegations of the complaint in CaseNo 2-CA-7283 and the consolidated complaint in Cases Nos. 2-CA-7349 and2-CA-7352, the Respondents have generally denied each and every allegationcharging them with an act of unfair labor practice. In its answer to the com-plaint in Case No. 2-CA-7283, the Respondent Hot Shoppes also asserts thatTheresa Lynch was discharged for cause on or about March 10, 1960, and has failedto request reinstatement.In their joint answer to the consolidated complaint inCases Nos. 2-CA-7349 and 2-CA-7352, the Respondents also assert that the em-ployees named in the consolidated complaint as having been discriminatorily laidoff, were in fact laid off due to a decline in business.At the hearing held from June 29 to July 8, 1960, inclusive, the General Counseland the Respondents appeared by counsel and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evidence bearingupon the issues.At the conclusion of the hearing, the General Counsel submittedan oral argument upon the issues but counsel for the Respondents waived oralargument.Since the close of the hearing, I have received briefs from the GeneralCounsel and counsel for the Respondent.Upon the entire record in the case, and from my observation of the witnesses, Imake the following:FINDINGS OF FACT1.THE BUSINESSES OF THE RESPONDENTS 2The Respondent, Hot Shoppes, Inc., a Delaware corporation with its principaloffice and place of business in Washington, D.C., is engaged in the preparation, sale,and distribution of food and the operation of restaurants in Washington, D.C., andvarious States of the United States.One of its restaurants is located at the EasternAir Lines Terminal, Idlewild International Airport, in New York City. In its overalloperations for the year preceding the issuance of the complaints, Hot Shoppes' grossincome exceeded $500,000 and the value of meat, dairy products, and other ma-terials which it purchased and had shipped directly from their origin to its places ofbusiness in other States, was more than $50,000.For that matter, it anticipated that,in itsoperation of its Idlewild Restaurantalone, it would exceed these annual figures.Accordingly, I find that, in the operation of its Idlewild Restaurant as well as in itsoverall operations, the Respondent Hot Shoppes is engaged in a business affectingcommerce within themeaningof the Act and that it will effectuate the policies of theAct to assert jurisdiction in Case No. 2-CA-7283 involving the Respondent HotShoppes' employees at its Idlewild Restaurant.The Respondent Hot Shoppes, Inc., through subsidiaries, is also involved in theoperation of a commissary which is located in Jamaica, New York City, and whichprepares and suppliesmealsto various airlines at the Idlewild International Airport,for service to the airlines' passengers during flight.During the year preceding theissuanceof the complaints, the commissary sold and delivered food of a value ofmore than $50,000 to Eastern Air Lines, Braniff International Airways, Delta AirLines,National Airlines, and Capital Airlines, each of which is an instrumentalityand channel of commerce with a gross annual revenue of more than $50,000.The commissary is directly operated by the Respondent, National Caterers ofNew York, Inc., hereinafter referred to as the Respondent National.The Respond-ent National is a wholly owned subsidiary of Hot Shoppes Caterers, Inc., which, inturn is a wholly owned subsidiary of the Respondent Hot Shoppes. Like the Re-spondent Hot Shoppes, both subsidiaries are Delaware corporations.The Respond-ent Hot Shoppes, the Respondent National, and Hot Shoppes Caterers, Inc., havecommon officers, directors, and operators through whom they conduct the commis-2For the most part, the findings made in this section are based upon allegations in thecomplaints which are not denied by the Respondents in their answers and which aretherefore deemed to be admitted in accordance with Section 102 20 of the Board's Rulesand Regulations, Series 8 8DECISIONS OF NATIONAL LABOR RELATIONS BOARDsary as a common,integrated business enterprise,and formulate and administer acommon labor policy affecting the employees of all three companies,including thecommissary employees.I conclude from the above facts that,the Respondents Hot Shoppes and National,are common employers of the commissary employees;that, in operating the com-missary they are engaged in a business affecting commerce within the meaning ofthe Act;and that it will effectuate the policies of the Act to assert jurisdiction inCasesNos. 2-CA-7349and 2-CA-7352with respect to the commissary employees.II.THE LABOR ORGANIZATIONS INVOLVEDIt is admitted, and I find, that the following are labor organizations within themeaningof the Act:(1) Local 71, Transportation Terminal, Interplant and Commissary Food Em-ployees Union, AFL-CIO, Hotel and Restaurant Employees and Bartenders Inter-national Union, AFL-CIO.(2) Local 295, International Brotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America.(3)District 65, of theRetail,Wholesale, and Department Store Union, AFL-CIO.In.THE UNFAIR LABOR PRACTICESA. The restaurant case (Case No. 2-CA-7283)1.The general setting and the principal characters and issues in the caseThe Respondent Hot Shoppes has operated its restaurant in the Eastern Air LinesTerminal Building at Idlewild International Airport since sometime in 1959. Itsrestaurant facilities consist of a public coffeeshop, dining room, and cocktail lounge,and also an employees' cafeteria for its own employees and other employees workingat the terminal.The public dining room was apparently the last of these units to beput into operation and was opened in October 1959.In the end of January or the beginning of February 1960, Organizer MatthewPietrzak of Local 71 began organizing the employees at the Idlewild restaurant. Forseveral months he made frequent visits to the restaurant, standing outside and speak-ing to employees as they went to and from work, and enlisting the aid of some ofthem in securing the signatures of other employees to Local 71's membership appli-cations.He also went into the coffeeshop and the employees' cafeteria at times tolearn who the employees were.Among the employees who signed Local 71's membership applications and helpedPietrzak by securing the signed applications of other employees, was Waitress TheresaLynch, the employee alleged by the complaint to have been discriminatorily dis-charged for these activities on March 10, 1960.Lynch was one of the waitresseshired for the dining room when it was opened in October 1959.Although theother dining room waitresses worked overlapping 8-hour shifts in the dining room,Lynch at first worked in the dining room from 5 until 9 p.m., the original closingtime for the dining room. But, within 2 weeks after she was hired, she was given anadditional assignment, on 4 of her 5 working days each week, as a waitress in thecocktail lounge from 9 p.m. until the lounge closed at midnight. In February 1960,when the closing times of the dining room and the lounge were extended to 10 p.m.and 1 a.m., respectively, Lynch retained her dining room working hours of 5 to9 p.m., but had her working time in the lounge extended to the new closing time of1a.m.Finally on March 6, 1960, Dining Room Manager Florence Baker posted anew working schedule for the dining room waitresses, according to which Lynchwas to serve in the dining room until 10 p.m., the closing time, before reporting tothe lounge.3As will later appear, the significance of the division of Lynch's workingtime between the restaurant and the cocktail lounge, lay in the difficulty of hercompleting the work required of her in the dining room, having her evening meal,and then reporting on time in the cocktail lounge, where the tips were admittedlygreater than in the dining room.Early in February 1960, Pietrzak's organizational activities among the employeesbecame known to Restaurant Manager John W. McCormick and Dining RoomManager Baker.Manager McCormick also admitted that he "heard . . . fromsThis finding Is based upon Baker's testimony.According to Lynch's testimony, shedid not see the posting until the following day, and the new schedule not only extendedher working time in the dining room until closing time at 10 p in , but also deprived herof 2 of her 4 nights a week as waitress in the cocktail lounge HOT SHOPPES, INC.9various people in management,that Theresa Lynch had spent her evenings callingother waitresses at home and talking them into joining the Union."But Baker notonly denied knowing that Lynch had joined and was soliciting memberships forLocal 71, buttestified that in a conversationwith Lynch, Lynchsaid she was notinterested in the Union.On February 8, 1960, McCormick had been made manager of the restaurant andwas thus in overall charge of the coffeeshop,dining room,cocktail lounge, and theemployees' cafeteria,with authority to hire and discharge employees.Baker hadbeen made dining room manager when the dining room was openedin October 1959.As dining room manager,she was responsible for the staffing of, and scheduling of,waitresses in the coffeeshop,the dining room,and the lounge.Although she had noauthority to hire or discharge waitresses,she did have the authority to recommendtheir discharge by the restaurant manager.At first, before the newly opened diningroom became very busy, Baker spent most of her time in the coffeeshop. As hersubordinates,a maitre d'hotel and a dining room captain greeted and seated guestsin the dining room,and a bar manager was in charge of the lounge. But, by themiddle of January 1960, the Respondent had dispensed with the services of themaitre and the captain,and Baker began spending all her time in the dining room,under instructions from Respondent'sManager Tong(McCormick's predecessor) tosee that "our Company policies were better instituted"and that the waitresses' "sidework and stations"were properly taken care of, and also to stop"preferences shownto certain waitresses."In the middle of March 1960, McCormick told Organizer Pietrzak that he was notto come into the employees'cafeteria because it was not open to the public and, onthe same day and in Pietrzak's hearing,he also told "Chico,"a chef, that he was notto leave the employees' cafeteria during "coffee breaks."Although McCormick thusmade Pietrzak's access to the Respondent's employees more difficult than it had been,theGeneral Counsel does not contend that McCormick thereby improperly inter-fered with the employees' organizational activities and violated the Act? Instead,he relies upon the incident merely to show opposition on the part of the Respondentto the unionization of its employees and to support the direct evidence of unfairlabor practices otherwise committed by the Respondent.According to the General Counsel, the Respondent committed unfair labor prac-tices by various acts of Manager McCormick and Dining Room Manager Baker,directly involving and affecting the waitresses who worked in the dining room andthe cocktail lounge under Baker.Specifically,the General Counsel contends that(1) the Respondent violated Section 8 (a) (1) ofthe Actthrough Baker's question-ing the waitresses,including Theresa Lynch and Rose Lavragatto,concerning theirinterest in Local 71 and her threatening Lynch with discharge if she joined theLocal; and (2) the Respondent violated Section 8(a)(1) and (3) of the Act byMcCormick's and Baker's joint action in discharging Lynch on March 10, 1960,because of Lynch's known activity on behalf of Local 71.Through its witnesses the Respondent denies all of this and asserts that Lynchwas discharged,not because of her union activities,but for cause,i.e., for refusal toserve guests assignedto her byBaker in the dining room, for leaving the dining roomwithout permission,for behavior that caused guests to leave the dining room, andfor refusal to work the hours scheduled for her by Baker with Manager McCormick'sapproval.Bakerand Lynchwere the principal,opposing witnesses,and their testimony con-flicted on almost every material point in the case.A fair appraisal of these conflictsdepends, not only upon a consideration of the details of these conflicts in the contextprovided by the rest of the cold record,but also upon a recognition of the sharp,natural clash in their personalities,which was apparent to me during the hearing.For these reasons, the conflicts are not susceptible of individual,piecemeal resolutionbut can properly be resolved only after,and in the light of, a summation of thesubstance of all the evidence.2.Evidence as to interrogation and threat of dischargeTheresa Lynch signed a Local 71 membership application for Organizer Pietrzakon February 4, 1960,and thereafter,along with Charlotte Schievlen (anotherwaitress)and Edward Bullis(a bartender),solicitedmembership applications fromthe Respondent'sother employees.Lynchsucceeded in signing up five waitresseson the restaurant premises and gave their signed cards to Pietrzak.Organizer Pietrzak's contacts with Lynch were made every afternoon outside therestaurant as she came to work.According to their testimony,during one of their*No such claim is made by the General Counsel either in his complaint or in his brief 10DECISIONS OF NATIONAL LABOR RELATIONS BOARDmeetingsin the end of Februaryor the beginningof March,DiningRoom ManagerBaker passed within 10 or 15 yards and looked directly at them. For further indica-tion that Baker knew of her activity for Local 71, Lynch also testified that Baker sawher sign up two of the dining room waitresses, Rose Lavragatto and Mary Eberle, inthe kitchen of the restaurant toward the end of February. But Baker denied seeingLynch on either of these occasions or, for that matter, having any knowledge thatLynch was interestedin joiningor working on behalf of Local 71. She also specifi-cally denied that she ever saw Lynchpassing out unioncards to any of the employees.It is undisputed, however, that Baker did speak with Waitresses Lynch and Lav-ragatto about Local 71.From Waitress Lavragatto's uncontradicted testimony, itappears that, one afternoon shortly after she had signed a Local 71 membership ap-plication for Lynch, Baker asked her whether she knew "there were union men aroundthe place," and also whether they had "approached" Lavragatto.Lavragatto saidthey had not spoken to her but that "someone in the place" did speak to her about it.Baker said, "I think I know who it is," but added that the employees "were allfree to do what . . . [they] wanted," and that she could understand that, after "abad day," the employees might be influenced by union promises.Lavragatto thensaid that she was indifferent about joining the Umon, that all she was interested inwas keeping her job, but that, as a "crowd follower," she would join "if the placebecame union."Although Baker and Lynch agreed in their testimony that they had a conversationabout Local 71 several weeks before Lynch was discharged, they presented differentversions of the conversation.Baker testified merely that Lynch told her that she and the other girls were talkingabout joining the Union; that Lynch said "she understood that the girls, some ofthem, were joining,.[but] that she didn't feel she cared one way or another,[because] she had a nice job . . ."; and that Baker thereupon said, "That was good."According to Baker, this was the entire conversation and the only conversation be-tween them in whichunionismwas discussed.Lynch, on the other hand, testified that Baker said that, as she had told the otherwaitresses, they were free to do what they wanted about joining the Union; that Bakerthen asked whether Lynch had spoken to the other girls; that Baker said, "I knowyou have, and I know you have spoken with them because I have seen them talkingwith the man from the Union"; that, although Lynch admitted having seen Organ-izer Pietrzak, she told Baker that she had not "done anything one way or the otherabout it"; and that Baker told Lynch "that Hot Shoppes would never unionize" sothat, if she valued her job, she "should stop any connections with the union." 53.Evidence concerning Theresa Lynch's dischargeOn March 10, 1960, the Respondent discharged Lynch.The General Counselcontends that her services had been highly satisfactory to the Respondent and thatshe was discharged solely because she had supported and assisted Local 71.TheRespondent contends that Lynch was discharged because, having previously objectedto serving late parties in the dining room and being thereby prevented from reportingin the cocktail lounge at 9 o'clock, she finally refused (in the hearing of the guests)to serve an evening party assigned to her in the dining room by Dining Room Man-ager Baker on Sunday, March 6, and then, on March 10, also refused to serve regu-larly in the dining room until it closed at 10 p.m. under the new waitress-schedulejust posted by Baker with Manager McCormick's approval.On the factual issuesraised by these contentions, Lynch and Baker were again the principal, opposing wit-nesses, although pertinent evidencewas alsogiven by Manager McCormick and sev-eral of thewaitresses.With respect to her services generally, Lynch testified not only that there wasnever any criticism of her work by Baker or Manager McCormick but that sheIn a pretrial affidavit given to the General Counsel and admitted in evidence on theoffer of the Respondent to show possible, prior inconsistent statements, Lynch describedthis final statement of Baker, as follows :She [Baker] said that Hot Shoppes didn't need a union, and that as far as myjot;was concerned it would be better to stop doing this. . . .I find no inconsistency in the substance of Lynch's pretrial statement and that of hertestimony at the hearing.In each instance, the statement attributed by her to, Bakeramounted to a threat of possible discharge if she should thereafter support Local 71The substance being the same, the difference between Lynch's paraphrases of Baker's re-marksin her pretrial affidavit and in her testimony at the hearing, seems to me to be ofno significance.,, HOT SHOPPES, INC.11had been complimented by both of them. She also testified that on February 22,1960 (just 10 days before her discharge), she had received a 5-cent per hour wageincrease on the basis of a periodic job performance rating which had been given toher by Baker and which Baker herself said was "excellent."The job performancerating was received in evidence.In filling out the form, Baker had commented gen-erally upon Lynch's "Excellent appearance and cheerful attitude with all guests,"and had specifically rated Lynch as "Outstanding" with respect to "Housekeepingand appearance," as "Above average" with respect to "Attitudes" such as "Co-operativeness," getting along with others, "Cheerfulness, etc.," and finally as "Aver-age" with respect to the rest of the rated factors: "Quality . . . [and] quantity ofwork," "Dependability," "Initiative," "Job knowledge," and "Judgment."Lynch admitted that, in order to earn a maximum in tips, it was to her advantageto report as early as possible in the cocktail lounge.But she denied that this affectedthe performance of her work in the dining room or that she ever complained aboutbeing detained in the dining room to finish her work there.According to her testi-mony, she never refused to serve guests assigned to her in the dining room,and, be-fore leaving the dining room to go to the lounge, she always had set up her placeand cleaned her station except that sometimes she "might not have put silverware orglassware on tables . . . if there werenone inthe kitchen ready and washed andcleaned."She also denied that she had ever asked that she be given no dining roomassignments after 8 or 8:30 in the evening, explaining that neither Dining RoomManager Baker nor the maitre nor the dining room captain ever assigned diningroom parties to her "towards 9 o'clock." But she also testified that handling her lastdining room party -and changing her uniform frequently delayed her reporting to thelounge so that on 4 out of 5 nights she was late.According to her testimony, she"discussed" this with Baker (although she did not "complain") and Baker suggestedthat one of the coffeeshop waitresses might relieve her at 9 o'clock.In her testimony, Baker described Lynch as "a nice waitress, a fairly clean, verynice looking waitress" whose work Baker had at times complimented, and whoseservice she wanted to keep.According to Baker's testimony,aside from an instanceearly in February when she warned Lynch against speaking to guests "more inti-mately" than Baker wanted or the Respondent permitted, the only serious difficultiesbetween the two women arose out of the division of Lynch's working time betweenthe dining room and the cocktail lounge.Baker testified that, in the middle of January 1960, the maitre and the dining roomcaptain had left the Respondent's employ, she was told by Manager Tong to stop"preferences shown" by the maitre and the captain "to certain waitresses," includingLynch.Pursuant to these instructions (Baker testified) she spoke to Lynch a num-ber of times from the end of January through the middle of February, telling Lynch,in substance, that the other waitresses objected to "closing" the dining room everynight; that, as a matter of fairness,each waitress,including Lynch, should have toclose on certain days; and that Baker intended to arrange such a schedule when shehad time to do so. According to Baker, Lynch objected to this, pointing out thatthe maitre had not required her to close and saying also, "Well, you don't like me,I am good looking,"towhich Baker retorted"that happened to be a matter ofopinion."Baker also testified that about 7:45 p.m. on February 8, Lynch refused to servea dining room party assigned to her by Baker; that Lynch said she was due to gooff the floor and have her meal; that Baker said she should not leave the floor be-cause there were not enough- waitresses; that Lynch replied that Baker had been awaitress and could serve the table; that Baker said that Lynch should serve theparty since she was still on the floor; but that Lynch nevertheless left the diningroom, saying that she was due in the bar where she made, the money rather than inthe diningroom.,IfAccording to their testimony, Baker reported this incident to Manager, McCormick.McCormick testified that he received this report about 2 weeks after he had beenmade manager on February 8, and that, in view of the other waitresses' complaintsand the necessity of paying them overtime unless Lynch stayed in the dining room, heinstructed Baker to set up a waitress-schedule under which Lynch would be requiredto work inthe dining room until closing time.111But, in spite of the February 8 incident and McCormick's instructions,Baker madeno change in the schedule nor did she assign late, dining room parties to Lynch untilMarch 6, 1960.In the meantime,on February 22, she gave Lynch the favorablejob performance rating which was the basis of Lynch's S-cent per hour, wage in-crease.Thus, according to Baker's testimony, she not only did not insist that Lynchserve any late dining room parties during the 3-week period following their difficul-ties about this matter, but also gave Lynch, a good performance rating and a raise. 12DECISIONS OF NATIONAL LABOR RELATIONS BOARDIn explanation, Baker testified that, in spite of their disagreement as to whenLynch should leave the dining room and report to the lounge, Baker regarded Lynchas a good waitress and at times told Lynch "that she was doing a very good job";that Baker wanted to keep her waitresses, including Lynch, since, as dining roommanager, "it is not to [her] credit to lose them"; that Baker's job was "to act asbuffer between [the waitresses] and the manager" and not to bring to his attentionevery instance in which she criticized or had difficulties with waitresses; that, in theperformance ratings such as she gave to Lynch on February 22, "we try to enlargeon [the waitresses'] good qualities and hope that they will improve the bad ones";that,when Lynch objected to serving late dining room parties because neither themaitre nor the captain had required her to do so, Baker felt she "must accept that asa good reason for [Lynch's] not wanting to do it under meinstead of all of asudden getting angry about it," that Baker therefore "took it fairly easy . . . onMrs. Lynch, hoping to make a friend.[and] that we would work it out andshe would understand me better"; and finally that Baker expected that Lynch wouldeventually "see like all the other waitresses, she had to stay later when the businesswarranted it."As I view it, the essence of this testimony of Baker is that, in spiteof her difficulties with Lynch in February about staying in the dining room as longas she was needed, she felt (until March 6) that Lynch was a good waitress whodeserved encouragement and a raise and that, with proper handling, she wouldeventually agree to share the "closing" duties with the other waitresses.On Sunday evening, March 6, a party of three or four people left the dining roomand, going into the coffeeshop, complained that a waitress had refused to servethem in the dining room.At the time of this incident, there were three waitresseson duty in the dining room: Lynch, Margaret Eberle (who was the "late girl"), andMary Spano (whose shift ended at 9 p.m.).Baker testified that at 9 p.m., she seated the party, told Lynch to serve them butreceived no answer, and then as she left the dining room to attend to other business,asked Spano to see that Lynch served the party.6According to Baker, she assignedthe party to Lynch because Eberle was busy and Spano was preparing to leave atthe end of her shift.?Spanotestified that, at Baker's request, she asked Lynchwhether she was going to take care of the party; that Lynch said that she could nottake the party because she had to eat and then go to the cocktail lounge; and thatthe guests, overhearing this, left the dining room although Spano offered to servethem.Spano further testified that, after Baker had asked her to have Lynch servethe guests,, Baker did not again speak to her that evening about the incident, butthat it was "almost 4 months ago [and] I really don't remember too much of whathappened afterwards."Baker testified that when she returned to the dining room and noticed that theguests had left, she asked Spaho what had-happened; that Spano told her that aftera "discussion.in front of the guests," they had left because "nobody would waiton them"; that when Baker then spoke to Lynch about the matter, Lynch admittedshe had refused to take the party "because she was due to go off . . . [and was]going to the cocktail lounge"; that, after going to the coffeeship and speaking to theguests who were still there, Baker returned to the dining room and told Lynch shewas then quite busy but wanted to talk with Lynch the next day; and that Lynchreplied that "there was very much she would like to talk over" with Baker.In her testimony, Lynch denied that she had refused to take any party assigned toher by Baker on this occasion.Moreover, she denied that she had known anythingof such an accusation until 3 weeks later when, according to her testimony, she wastold about it by the General Counsel's field examiner who was investigating thes Although Baker saidshe didnot recall it, Eberle (a witness for the General Counsel)testified that Baker also asked her to tell Lynch to take the party but, instead, Eberleasked Spano to do so7 There was a considerable amount of testimony as to where the party was seated inthe dining roomBaker and Spano testified that Baker had seated the party at a tableincluded in Lynch's "station,"but differed as to which of the tables it wasEberle testi-fied that the party was seated at an "open" table, I e, one which was not within anyassigned"station" at that particular time.Upon this state of the record,I find itimpossible to make any findings either as to the particular table at which the party wasseated or as to whether it was within Lynch's station.However, it appears from bothBaker's and Eberle's testimony that the tables in the "stations" assigned to the waitressesvaried as the evening progressed,and that in any event,when a waitress was busy,a tablewithin her station was not uncommonly assigned to another girlThe material ouestion,therefore, is whether, as Baker testified but Lynch denied, the party was assigned toLynch by Baker, regardless of the location of the table HOT SHOPPES, INC.13case.She testified that the partycame intothe dining room between 9:30 and 9:40p.m. while shewas clearingher station; that Bakerdid not assignthe party to hernor did Spano tell her she was to serve them; that, upon later coming back from atrip into the kitchenand seeingthe party leave, she asked Spano, "Did they want thecoffeeshop'?"; that Spano answered, "No, they got up in a huff because you didn'tserve them"; that Lynch said, "I wasn't told to serve them.Itwasn'tmy party, andI am late anyway"; and that Spano then told her, "Mrs. Baker told Mrs. Eberle totell you to take the party, but Mrs. Eberle was busy, so Mrs. Eberle told me to tellyou to take the party." Eberle,as a witnessfor the General Counsel, also fixed thetime of theincidentas being 9:30 p.m. and further testified that she had in fact beentold by Baker to have Lynch take the party but, instead, had asked Spano to do so.But Spano denied that Eberle hadmadeany such request of her,insistingthat it wasBaker who had made the request.According to Baker, she reported the Sunday, March 6 incident to Night ManagerProctor the same night and also to Manager McCormick on Tuesday, March 8, sinceMonday was McCormick's day off. On Mondays, Lynch ordinarily worked only4 hours and not at all in the cocktail lounge.Tuesdays and Wednesdays were herdays off.On Monday, March 7, the day following the departure of the disgruntledguestsfrom the dining room, she reported for work in the dining room, talked withBaker, and then, in the absenceofManagerMcCormick, also spoke with NightManager Proctor.On Thursday, March 10, after her 2 days off, Lynch met withBaker and Manager McCormick, and was discharged.Lynch's conversations with Baker and Night Manager Proctor on Mondayevening,March 7, were limited to a discussion of her complaint against herbeing given "clos-ing" assignmentsin the dining room under the new waitress-schedule, with no ref-erence to her alleged, particular refusal to serve the dining room party on Sundaynight.As to this, thereis nodispute.Both Baker's and Lynch's testimony as to theirconversation that night is to this effect, as is also Lynch's testimony concerning herconversation later that evening with Night Manager Proctor, who did not appear as awitness.With respect to their conversation, Baker testified merely that Lynch ob-jected to working that night until 10 p.m.; that Baker explained that the decision tohave Lynch "close" was McCormick's decision as well as Baker's; that Lynch saidshe wantedto seeMcCormick; and that Baker suggested that she see Proctor becauseMcCormick was not there that day.After Lynch had this conversation with Baker on Monday night but before shewent to speak with Night Manager Proctor about 9 or 9:40 p.m., Baker again spokebriefly with her.Lynch testified that, as she was taking some cocktail glasses backinto the bar, she and another waitress were talking "just above a whisper," about thenumber of waitresses who would serve in the lounge under the new schedule, andthat Baker accused them of "discussing management."But Baker testified thatLynch had gone into the kitchen and had there complained to other waitresses abouthaving to "close" the dining room, saying that she would not do it because she bowledon Monday night; that Lynch also made three unnecessary trips into the lounge whereBaker found her talking to another waitress and the bartender; that, since there wereno drinks listed on Lynch's checks, there was no reason for her being in the bar;and that Baker told Lynch she could not stay in the bar but must stay at her stationin the dining room.According to Baker she reported this to McCormick the nextday when she told him about the Sunday night incident and Lynch's generalunwillingnessto serve in the dining room until closing time.On Thursdayevening,March 10, Manager McCormicksummonedboth Lynchand Baker.According to Lynch, there was no mention of the Sunday night inci-dent in their conversation.She testified that McCormicksaid,"Mrs. Bakertellsme there has been quitean uproarhere for the last three days"; that he wasapparentlyreferringto her complaints about the newwaitress-schedule to Bakerand Proctor on Monday; that McCormick then explained that they had changed theschedule torequire Lynch to handle latedining room parties inorder to avoidpaying anothergirl overtime; that he also said that "from ten o'clock [Lynch] wasto handle latepartiesand parties that were still there" and that she was to clean upher ownstation and check the other girls'stationsand the side standsand chairs;that Lynch replied, "I would try itbecause, ifit didn't take me too long, if I wouldn'tlosemoney in thebar, that it would be satisfactorytome";thatMcCormick thensaid that,because"there was sucha commotion,"he had given Bakerpermissionto handle the matter any way she wanted"; that Bakersaid"that anyone with asmuch influence[as Lynch,] ... that can cause such a commotion . . .is too in-fluential to have in thedining room"; that Lynch turned to-McCormick and askedhim, "What is the reason forfiringme?What is the reason thatis going to go onthe records?"; and McCormick replied, "Well, let's justsay you have an overpoweringpersonality." 14DECISIONSOF NATIONALLABOR RELATIONS BOARDBaker and Manager McCormick both testified,in broad substance,that theydischarged Lynch during this conference upon her refusal to work the hours requiredby the new waitress-schedule,and that,in specifying the ground for the dischargeat Lynch's request, McCormick listed not only her instant refusal to abide by thenew schedule,but also the various difficulties which Baker had reported with respectto Lynch's unwillingness to work in the dining room after 9 p.m. and her refusingto handle late dining room parties in the two instances already noted.In spite of thisgeneral area of agreement in Baker'sand McCormick's testimony, there were somepoints of variance,the nature and importance of which must be considered,of course,in appraising their general credibility.Manager McCormick testified thathe began the conference by having Bakersummarize"the details of the incidents of the weekend and.the incidents ingeneral over the course of the past week or two";that Lynch "denied none of Mrs.Baker's story concerning her action except that she refused to concede that [in theSunday incident] the guests had heard her refuse this table"; that Lynch "contendedthat it was not fair to ask her to. . .set up the dining room";that Bakersaid that, "on the contrary, it was not fair that she be the only one in the place whowas not required to do the side work and set up the dining room";that Lynch said,in substance, that she "did not intend to work the [new] schedule, did not think itwas a fair schedule for her"; that, having heard Lynch and Baker and noting thatLynch denied only that the guests had overheard her refuse to take their table,he said that,if she chose, Baker had his permission to dischargeLynch;that Bakerthen recommended discharge, and he "wholeheartedly approved it at that point";that Lynch asked the reason for her discharge; and that he told her it was "forrefusal to wait on the guests, refusal to take a party,which in itself I consideredreason enough, for behavior in the dining room which caused guests to leave, whichagain,I considered enough by itself,for leaving the dining room without permission.And for refusal to work the required schedule."These, incidentally,were thereasons assigned for the discharge on the Respondent's personnel report signed byboth Baker and Manager McCormick.Baker testified that Manager McCormick opened the conversation by saying heunderstood Lynch wanted to see him; that Lynch then complained that her hoursunder the new schedule were unfair; that McCormick said Baker had posted thenew hours after discussion with him and with his approval; thatLynchinsisted shewas not a "closing" girl but was to work in the lounge;thatMcCormick said heand Baker had decided in the interest of service and in fairness to the other girls,that all should rotate on the various tasks, including "closing"; that Lynchsaid shefelt that Baker did not like her; that Baker said, on the contrary she "liked Mrs.Lynchas a waitress. . .but we had to have service.We could not refuse theguests in the dining room and not have arguing on the floor-that it would start aprecedent.That if each person could say, 'I don't want this,I am going off,' I don'tknow what I'd do with the guests"; that Lynchsaid"she was there at nine o'clock,going off the floor and she was not closing the room.They were not her hours";thatMcCormick insisted on the new schedule in fairness to the other girls but saidthat Lynch "could go in the bar on time, earlier, any time that the bar needed herif the dining room were taken care of"; that Lynch said she didn't think it was fair;-that McCormick then said "that in view of all the circumstances, he felt that [Lynch]should not be employed by us if she didn't want to work our hours"; that Lynch,said, "That was all right"; and that McCormick told her she was discharged forrefusing to work the schedule of hours required of her in the dining room and'because "she would not take the parties[Baker]assigned to her," that is,the "partieswhich she refused earlier."According to Baker, she could not recall McCormick'sgiving any other reasons.4.ConclusionsAside from Lynch's testimony as to her treatment at the hands of Baker, the,only elements in the record which are relied upon by the General Counsel as show-ing an unfair labor practice or a disposition on the part of the Respondent to dis-criminate against union-minded employees or otherwise to impede their unionization,were Dining Room Manager Baker's interrogation of Waitress Lavragatto;ManagerMcCormick's exclusion of Organizer Pietrzak from the employees'cafeteria; andMcCormick's insistence that "Chico,"the chef,remain on the Respondent's premisesduring coffee breaks.But Baker's interrogation of Lavragatto being devoid of threatsof reprisal or promise of benefit and coupled with an express assurance of theemployees'freedom to join Local 71, did not in itself indicate any opposition by the-Respondent to unionization, did not tend to restrain or interfere with the employees" HOT SHOPPES, INC.15organizational activities, and therefore did not constitute a violation of the Act .8Similarly,McCormick's acts were, on their face, reasonably related to the Respond-ent's efficient and orderly conduct of its business on its own premises, resulted atmost only in an insubstantial restriction upon the organizational activities of itsemployees, and were therefore neither violative of the Act nor indicative of an anti-union animus on the part of the Respondent. Since Pietrzak was not an employeeand, in any event, had other reasonable avenues of access to the employees for hisorganizational purposes, the Respondent certainly had the right and sufficient reason,to exclude him from its employees' cafeteria.9Finally,McCormick's restrictionof the chef to the restaurant premises during coffee breaks also appears to me tohave been reasonably related to the Respondent's normal smooth conduct of itsbusinessrather than indicative of a desire to restrain its employees' organizationalactivities, in view not only of the extremely slight limitation it imposed on theseactivities,but also of the obviously disruptive effect if employees were generallypermitted to leave the premises to speak to a union organizer outside the restaurantduring their coffee breaks, whenever they occurred.For these reasons, I concludethat the evidence does not support the allegation of the complaint that the Respond-ent committed unfair labor practices by interrogating employees other than Lynchconcerning their connection with Local 71 or by threatening them with dischargeor other reprisal should they join, support or assist Local 71.Accordingly, I recom-mend the dismissal from the complaint of the allegations to this effect.With respect to Lynch's treatment at the hands of Dining Room Manager Baker,one of the basic issues, of course, is whether Baker knew, or even suspected, thatLynch was a member of Local 71 or was supporting or assisting the local in itsorganizational campaign.On this point, Baker denied having seen Lynch hand outunion cards or solicit memberships, or having any knowledge of Lynch's connectionwith Local 71, and supplemented these denials by her testimony that Lynch hadexpressly disclaimed any interest in Local 71.However, Baker did admit that sheknew of Organizer Pietrzak's general activities among the employees, and ManagerMcCormick, while also denying knowledge of Lynch's union activities, admittedhaving heard rumors "from various people in management" that Lynch was solicitingmemberships for Local 71.Upon the basis of McCormick's testimony as to thenotoriety of Lynch's union activities, I find (as Baker did not deny) that, whetherBaker actually knew, she did at least suspect that Lynch was supporting and assist-ing Local 71.The General Counsel, however, presses his contention that Baker actually knewthat Lynch was a member and active on behalf of Local 71.He relies principallyupon Lynch's testimony that Baker threatened to discharge her in February if shecontinued to support Local 71 and then, in March, procured her discharge upon apurely pretextual basis.This, of course, is the heart of the case and will requirea consideration of the main line of the conflicts between Baker and Lynch as to thealleged threat of discharge and the ultimate discharge. In addition, the GeneralCounsel contends that Baker's actual knowledge of Lynch's union activity is shownby Organizer Pietrzak's and Lynch's testimony that Baker had seen them together,by Lynch's testimony that Baker had seen her signing up two of the waitresses inthe kitchen, and by the testimony of Waitress Lavragatto (who hadsigneda Local 71membership application for Lynch) that Baker told her she thought she knew whohad "approached" Lavragatto for Local 71. But in view of Baker's denials, I am notimpressed by Lynch's and Organizer Pietrzak's testimony that Baker had seen Lynchon these two occasions.And, accepting Lavragatto's testimony and even assumingthat Baker was referring to Lynch in their conversation, I find that Baker's remarkon this occasion indicates nothing more than that (as I have already found) Bakersuspected that Lynch was soliciting memberships for Local 71.Accordingly, Ibelieve that the-answer to the question of whether Baker actually knew of Lynch'sunion" activities depends, as do the answers to all the remaining questions in thecase, upon a resolution of the main conflicts in the testimony as to Baker's allegedthreat of discharge and Lynch's actual discharge a few weeks later.Decision of the case thus narrows down to a consideration of the conflicts inBaker's and Lynch's testimony as to the events leading up to, and culminating in,Lynch's discharge, with such help as may be provided by the rest of the record, in-cludingManager McCormick's testimony and the testimony of the several otherwaitresses who appeared as witnesses.In dealing with this conflicting evidence, Ihave weighed all the evidence on each side as a whole, with stress upon the general8 Blue Flash Empress, Inc.,109 NLRB 591.'9N.L.R B v. The Babcock & Wslcom Company,351 U.S. 105 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDquestion of whether,in the light of the evidence and its presentation,the GeneralCounsel's or the Respondent's explanationof Lynch's discharge is credible.Mydecision is based upon a number of factors which I believe to be of controllingimportance.In strong support of the Respondent's position that Lynch was discharged forcause rather than because of her union activities,it appears to me both from the coldrecord and from my observation of Baker and Lynch at the hearing, that, regardless ofthe occasion for their clashes, the personalities of Baker and Lynch were mutuallyirritating; that an obvious cause of serious difficulty between them was Lynch's splitassignment between the dining room and the cocktail lounge; that Lynch was intentupon asserting and protecting what she regarded to be her right to leave the diningroom and start serving in the cocktail lounge at 9 o'clock or as soon thereafter aspossible; that Baker, from the time she took direct charge of the dining room inJanuary, was equally intent upon eliminating what she regarded as the favoritismshown to Lynch in her split assignment; and that, in view of her determination andthe general tone and substance of her testimony at the hearing, it is unlikely thatLynch was reticent about defending her advantageous position or complairung bothto Baker and to the other waitresses about the prospect of losing it. In addition tothese general observations which are based just as much upon Lynch's testimony anddemeanor as upon Baker's there was the incident on Sunday, March 6.Unquestion-ably, a party left the dining room that night because it was not served.As to thismost important incident immediately preceding Lynch's discharge, there was morethan Baker's testimony to show Lynch's attitude toward serving parties which inter-fered with her reporting to the cocktail lounge.For according to Spano's testimonyas well as Baker's, it appears that, with the guests overhearing her remarks, Lynchrefused to serve this party because she insisted upon leaving the dining room andserving in the lounge.All of this convinces me of the credibility of Baker's andManager McCormick's testimony that Lynch was not discharged because of unionactivities but because of a series of incidents in a month-long disagreement betweenBaker and Lynch as to whether Lynch should work in the dining room after 9o'clock.The General Counsel argues that the favorable performance rating and pay raisegiven to Lynch by Baker on February 22, refute Baker's testimony that even beforethis she had been having difficulty with Lynch concerning Lynch's objections toserving in the dining room after 9 o'clock and that on or about February 8 Lynchhad refused to serve a dining room party.The general Counsel also attacks thecredibility of Baker's and Manager McCormick's testimony that Lynch's ultimatedischarge on March 10 was based upon a series of incidents related to Lynch'sunwillingness to work late in the dining room, including her second refusal to servethe dining room party on Sunday, March 6.He points out that in their conversationonMonday, March 7, the following day, there was no mention of the Sundayincident, the discussion being limited to Lynch's complaint about the new schedule.He also relies upon what he asserts to be material inconsistencies in the testimonyof Baker and Manager McCormick as to the discharge interview.But upon my appraisal of the general situation,none of these arguments of theGeneral Counsel are sufficient to overcome the factors in the case to which I havealready referred and which indicate that Lynch was discharged, for the reasonsassigned by the Respondent. It is true that, in view of her asserted early difficultieswith Lynch in February, Baker's demonstration of patience by giving, Lynch a.good job performance rating and a raise may be regarded as unusual. But I accept,as reasonable under the circumstances,Baker's explanation that, in spite of her earlytroubles with Lynch about when she should be permitted to leave the dining room,Baker still felt that Lynch was a good waitress, that she should be retained if it werepossible, and that, with encouragement, she would eventually become tractable.Nordo I regard as significant, either the omission of any discussion of the Sunday incidentby Baker and Lynch in their conversation the following day, or the differences inBaker's and Manager McCormick's testimony concerning the discharge interview onThursday,March 10. In view of the Sunday incident, Baker's difficulties withLynch had reached the 'point at which the entire matter had to be brought to theattention of Manager, McCormick who alone had the power to discharge Lynch ifhe 'thought it necessary.And this is exactly what Baker did on the following day.Finally, I do not find such material differences in Baker's and Manager McCormick'stestimony as to Lynch's discharge on Thursday, March 10, as would cast doubt uponthe common material substance of their testimony to the effect that, following ageneral discussion of Baker's troubleswith .Lynch, Lynchrefused to serve in thedining room under the new waitress schedule,and that,for this,for her refusals toserve late parties assigned to her in February and again on Sunday,March 6, and HOT SHOPPES, INC.17for leaving the dining room without permission, she was discharged.This was theircommon version of the discharge and was summarized in the personnel report whichboth of them signed.To me it seems immaterial that Manager McCormick testifiedthat he discharged Lynch "upon Baker's express recommendation during the con-ference,while Baker, although summarizing her critical comments about Lynch'sconduct,made no reference to any recommendation that McCormick dischargeLynch.Nor does it seem significant that McCormick testified that he himself wasconvinced of the necessity of discharging Lynch when she failed to deny havingrefused to serve the party in the dining room the preceding Sunday, although, accord-ing to Baker, the breaking point in their patience was reached when Lynch stub-bornly refused to serve the late dining room hours required by the new schedule.Upon the foregoing considerations, I credit the testimony of Baker and ManagerMcCormick as to the material events preceding Lynch's discharge and the reasonsfor her discharge.Upon Baker's testimony I conclude that she did not threatenLynch with discharge if Lynch joined, supported, or assisted Local 71, and recom-mend the dismissal of the allegation of the complaint to that effect.Upon the perti-nent portions of Baker's, Manager McCormick's, and Spano's testimony, I specificallyfind that on a number of occasions from the end of January through the middle ofFebruary 1960, Dining Room Manager Baker informed Lynch that Lynch would attimes be required to work in the dining room after 9 o'clock and "close" the diningroom as did the other waitresses; that Lynch objected to this; that on or aboutFebruary 8, Lynch refused to serve a dining room party assigned to her by Bakerat 7:45 in the evening; that, at 9 o'clock on Sunday evening, March 6, Lynch refusedto serve a dining room party' assigned to her by Baker because she insisted uponleaving the dining room for the cocktail lounge; that on this occasion, the guestsoverheard her refusal and left the dining room; that, on the following evening,Monday, March 7, Lynch complained to Baker about being required to work in thedining room until 10 o'clock under a new waitress-schedule posted by Baker theprevious night; that, the same evening, while she was still scheduled to serve in thedining room, Lynch told other waitresses in the kitchen that she would not "close"the dining room because she bowled on Monday night, and also made three unneces-sary trips to the cocktail lounge, where Baker found her talking to another waitressand the bartender; that, on Tuesday, Baker reported her difficulties with Lynch toManager McCormick; and that on Thursday, March 10 (Lynch's next working day),Manager McCormick, after hearing Baker and Lynch and after Lynch refused towork in the dining room until 10 o'clock under the new schedule. discharged Lynchfor refusal to serve guests assigned to her by Baker in the dining room, for leavingthe dining room without permission, for behavior that caused guests to leave thedining room, and for refusal to work the hours scheduled for her by Baker withManager McCormick's approval. I conclude that Lynch was thereby discharged forthese reasons and not for her union activities. I therefore recommend dismissal ofthe allegations of the complaint that Lynch was discriminatorily discharged in viola-tion of Section 8(a) (1) and (3) of the Act.Since I have thus recommended the dismissal of the various allegations of the com-plaint charging the Respondent with unfair labor practices in Case No. 2-CA-7283,I recommend that the complaint therein be dismissed in its entirety.B. The commissary (Cases Nos. 2-CA-7349 and 2-CA-7352)1.IntroductionThe commissary, which is jointly operated by Hot Shoppes Caterers, Inc., and theRespondents National and Hot Shoppes, has its kitchen and other facilities on Rock-away Boulevard in Jamaica, New York City, within a short distance of IdlewildInternational Airport.Engaged in the business of preparing and delivering food andbeverages to Eastern Air Lines and National Airlines at the airport for service to theirpassengers during flight, the commissary has operated on a 24-hour a day basis. Itemploys kitchen workers, packers, andin itsdelivery or trucking division, a group of"flight equipment handlers" or truckdrivers and their helpers, whose job it is to loadthe food, beverages, and necessary equipment on trucks at the commissary and thento deliver them to the planes at the airport. In the beginning of 1960 it employedfrom 110 to 125 persons.Efforts to organize these employees were begun early in 1960 by District 65, Local71, and Local 295. It appears that District 65 started this movement, held a meetingfor the employees at the Continental Hotel near the commissary, and secured cardsfrom a number of the employees who also signed Local 71 cards. The record con-tainslittle information about the activities of Local 295 (a Teamsters' Local), show-624067-62-vol. 133-8 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDing simply that at the end of March and in April it attempted to organize thecommissary's drivers and obtained a number of membership applications. But theprincipal organizational efforts were apparently made by Local 71, whose secretary-treasurer,John Leaver,and Organizers Dick O'Keefe and Matthew Pietrzak, begantheir campaign in January 1960.Theyheld several meetings for the employees and,in March and on April 1, made daily appearances in the vicinity of the commissary.During these visits,they solicited membership applications from employees on allthree shifts and gave some of them cards to enable them,in turn,to solicit theirfellow employees.In the 3 days beginning with Saturday, April 23, the Respondents laid off eightemployees because of a decrease in the number of meal and beverage flights.OnMonday, April 25, some of the remaining employees went on strike to protest thelayoffs.The strike and the accompanying picketing of the commissary were stillgoing on at the time of the hearing.The General Counsel concedes that the reason for the layoffs was economic. Buthe contends that six of the eight people laid off were chosen because they had joinedand assisted Local 71 and Local 295, that these layoffs were therefore unfair laborpractices within themeaningof Section8(a)(3) and(1) of the Act, and that thestrike was, and is, an unfair labor practice strike.Of the six employees alleged by theGeneral Counsel to have been discriminatorily laid off, three were fight equipmenthandlers or truckdrivers (Willie Cintron, Rene Sardinas, and Jose Munez who is alsoknown as Jose Lopez), and the other three worked in the kitchen (Jules Gutierrez,Carlos Caro,and Luciano Ramos).The General Counsel also contends that, beforeand at the time of the discriminatory layoffs, the Respondents further interfered withthe employees' organizational activities in violation of Section 8(a)(1) of the Act,by keepingthe unions'meeting place in the Continental Hotel under surveillance, byquestioning employees including those later laid off concerning their union member-ship and activities, and by threatening them with discharge if they joined or sup-ported the unions and promising them benefits if they refrained.According to theGeneral Counsel,the supervisors who engaged in this conduct repressive of unioni-zation,were AssistantManagers Clarence Mockbee and Walter Morris; EddiePerdomo and Tony Santiago, dispatchers in the trucking division; Frank Negron,who worked in the packing crew; and Joe Aceveda, a cook.The Respondents not only deny committing these unfair labor practices, but furtherdeny that Perdomo, Santiago, Negron, or Aceveda were supervisors within the mean-ing of the Act.According to the Respondents, their only supervisors at the com-missary were the manager,four assistant managers,Chef Andre Reuling who was incharge of the kitchen,and Angelo Fazio who, as a foreman,was in charge of packingand the preparation of cold foods.Of the four assistant managers, Clarence Mockbeeand Walter Morris were in charge of all phases of the commissary's operationsexcept purchasing and storage,which was a department entrusted to the third assistantmanager, Ralph Schroeder.The fourth assistant manager, Joe Rauch, was in chargeof the night shift and was a subordinate of Mockbee and Morris.Under this arrange-ment, Assistant Managers Mockbee and Morris were thus in overall charge of all theday-to-day operations of the commissary and Chef Reuling, Foreman Fazio, andAssistantManager Rauch served as their subordinate supervisors in their respectivedivisions.Aside from the manager, only Mockbee and Morris had the authority tohire and discharge employees, although the chef,Fazio,and Rauch could recommendsuch action.In testifying to this effect concerning the supervisory hierarchy, bothMockbee and Morris stated that they themselves operated the trucking divisionwithout subordinate supervisors.From AssistantManager Mockbee's testimony concerning the Respondents'planning and general conduct of their operations,itappears that the necessity forsupervisionis infact kept to a minimum.The airlines prescribe the meals andbeverages to be served; the main food items remain the same for an entire week; andthe airlines' flight, meal, and beverage schedules are infrequently changed.From theflight and catering schedules submitted by the airlines, Assistant Manager Mockbeeor Assistant Manager Morris prepares three forms of daily schedules by which thework of the commissary's employees is governed for the duration of the airlines'current flight schedule.In brief, these schedules are a general meal preparationschedule for the kitchen;a mealorder schedule for the packing and trucking divisionsas well as the kitchen, showing the departure time of the flights, the general meal andbeverage requirements, and the types of planes as an indication of the possiblenumbers of passengers to be served; and finally, a trucking division schedule,showing the delivery schedule and the particular drivers or flight equipmenthandlers assigned to each trip. In connection with the daily use of these schedules,the airline advises an office girl first of the anticipated number and then of the exact HOT SHOPPES, INC.19number of persons to be served on each flight and she in turn informs the chef, thepacking crew, and the truck dispatchers so that the proper, controlling entries may bemade by them on their respective copies of the schedules.In this general scheme of operations, Eddie Perdomo serves as dispatcher for thetruckdrivers or flight equipment handlers serving Eastern Air Lines' flights, and TonySantiago serves in the same capacity with respect to National Airlines' flights.BothPerdomo and Santiago speak Spanish and English and, since neither Mockbee norMorris speaks Spanish and a number of the truckdrivers as well as other employeesspeak and understand very little, if any, English, they often served as interpretersin transmitting Mockbee's and Morris' instructions to the employees.Most of thedrivers regard the two dispatchers as being their supervisors and, in a pretrial affidavit,Morris referred to Santiago as a "supervisor."As further indications that the dis-patchers possessed supervisory authority, the General Counsel relies upon testimonygiven by Rene Sardinas, that the dispatchers had at times warned drivers of discharge,and also upon testimony by Assistant Manager Mockbee, himself, that he consultedthe dispatchers before deciding which of the drivers should be laid off in April 1960.But the dispatchers are not shown to be supervisors simply by the fact that theemployees so regarded them, nor even by the fact that an assistant manager has re-ferred to them as supervisors and has consulted them as to the work of other em-ployees.Although these facts have some relevance, the ultimate test is whether thedispatchers actually possessed any of the specific elements of authority set forth inthe definition of "supervisors" in Section 2(11) of the Act.And this can be deter-mined only on the basis of evidence of whether there was an express grant of therequisite authority or a grant reasonably to be inferred from the nature of the dis-patcher's work, the employer's acquiescence to their actual exercise of supervisorypower, or the extent to which the employer has relied upon them in dealing withother employeesAs dispatchers, Perdomo and Santiago help the drivers to load the food, beverages,and necessary equipment on the trucks at the commissary; check the loads againsta check list to see that nothing is missing; and direct the deliveries by the drivers ac-cording to the time schedule formulated by the assistant managers.Certainly, thedispatchers have no authority to hire or discharge employees and, from their dutiesand the work they perform, it is apparent that the directions they give to the driversare of a routine nature and do not require the exercise of independent judgment.Furthermore, from Mockbee's and both dispatchers' testimony, it appears clear tome that the dispatchers do not assign work to the drivers but that the assignments aremade only by the assistant managers even when substitutions are necessary in theabsence of particular drivers.But from the substance of Assistant Manager Mockbee's testimony, it appears tome that the dispatchers do have authority to make effective recommendations con-cerning the status of employees in their crews, that the Responents respect theserecommendations, and that they are therefore effective recommendations within themeaning of Section 2(11) of the Act. For Mockbee, in explaining his selection ofthe three drivers whom he laid off in April 1960, testified that his selections weremade upon the recommendations of the dispatchers, and that, in the case of ReneSardinas, he had been surprised by Perdomo's unfavorable opinion of the man'swork. It is true that he also testified that he laid off Sardinas only after his owninvestigation confirmed Perdomo's opinion and that he did not lay off all the menwho were suggested by the dispatchers.But this does not make the recommenda-tions any less effective.It is apparent that the Respondents do rely upon thejudgment of the dispatchers with respect to the men working in their crews, thatthey do ask for their recommendations as they did in case of the April layoffs, andit is a reasonable inference that they act on such recommendations unless they appearto be clearly wrong. I conclude, therefore, that the dispatchers have authority effec-tively to recommend the layoff of employees in their crews, that the exercise ofthis authority requires the exercise of independent judgment, and that the dispatchers,Perdomo and Santiago, are supervisors within the meaning of Section 2(11) of theAct 10Similar questions are presented by the General Counsel's contention that FrankNegron and Joe Aceveda were supervisors within the meaning of the Act. Like thedispatchers, and for the same reasons, these men served as interpreters for the as-sistantmanagers in their instructions to and conversations with employees.Negron"I am aware that. In a recent representation case, the Board has held that these twodispatchers do not have authority to make effective recommendations and are not super-visors.National Caterers of New York, Inc,129 NLRB 699, footnote 3 It does notappear, however, that the Board had before it the evidence which I have discussed in thetext and upon which I base mycontrary conclusion. 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDpacked meals all day in the packing department under Foreman Fazio, and Acevedawas a cook in the kitchen under Chef Reuling. Each man issued instructions to theemployees in the absence of his superior.But these apparently were routine in-structions as to simple operations and did not require the exercise of independentjudgment.In the case of Aceveda,I find no evidence that he had any authority tomake effective recommendations as to the status of his fellow employees.Accord-ingly, I conclude that Aceveda was not a supervisor within the meaning of theAct.But in the case of Negron,not only did Assistant Manager Morris describe himas a "supervisor"in his pretrial affidavit,but Assistant Manager Mockbee testifiedthat occasionally he asked Negron how a particular employee was doing his workand that,on Negron's request,he sometimes transferred men into Negron's packingarea.Although Mockbee also testified that Negron was merely a leadman and thathe did not always rely on Negron'sopinion nor grant his requests,I am of theopinion upon this evidence and the evidence that Negron substituted for ForemanFazio in the latter's absence,thatMockbee did give substantial weight to Negron'srecommendations,that Negron did have authority to make effective recommenda-tions, and that he was therefore a supervisor within themeaningof the Act.For the most part, the evidence as to the Respondents' interference with their em-ployees' organizational activities relates to interrogation and pressures brought di-rectly to bear upon the employees who the General Counsel claims werediscriminatorily laid off, and therefore, may be most conveniently and logically dealtwith in connection with the layoffs.However, there was also evidence of several othermiscellaneous instances of interference by the Respondents, which I shall considerbefore turning to the layoffs and the main part of the case.2.Miscellaneous interferenceCarlos Caro, one of the employees allegedly laid off because of his union activities,testified that, while walking along Rockaway Boulevardone eveningfrom the com-missary to attend a union meeting at the Continental Hotel which was two blocksaway and also on Rockaway Boulevard, he saw Assistant Manager Mockbee andanother supervisor 11 standing "across the street from the.Hotel" but about ablock still farther away and at a point where another street overpasses RockawayBoulevard; that he 'saw them stand there a couple of minutes; and that he thenturned and walked back past the commissary where he saw Manager Swenson stand-ing insidethe doorway and looking at him. Photographs taken at various points onRockawayBoulevardand later submitted in evidence by the Respondents'counselshow that it is such a considerable distance from the point at which Mockbee sup-posedly stood to the hotel, that he could not possibly have seen the entrance veryclearly,much less the people who entered.They show also that the points at whichMockbee and Caro stood, according to Caro's testimony, were also a similar dis-tance apart.Although the General Counsel produced Caro's testimony as the onlysupport for an allegation in thecomplaintof surveillance of the union meetings, hehas concededin hisbrief thatno such findingiswarranted upon this record. I donot credit Caro's testimony and dismiss the allegations of the complant as tosurveillance.Employee Arcadio Torres testified that Frank Negron told him about 2 monthsbefore the strike that the Respondents would close down if the Unions tried to getin; that, on another occasion, Negronsaidthat Assistant Manager Mockbee wouldgive Tonesa raiseif he informed them where the Union was going to hold a meet-ing for the employees; and that after the picketing started, Negron telephoned him.asked him tocomeback to work, and promised him 2 weeks' pay if he stayed offthe picket line.Negron denied making these statements but I credit Torres' testi-mony. I find, therefore, that Negron, as a supervisor, did tell employee Torres onone occasion that the Respondents would close the commissary if the unions suc-ceeded in organizing the employees; that Negron also promised Tones that Assist-antManager Mockbee would give him a raise if he informed them where a unionmeeting was to be held; and that, during the course of the picketing, Negron tele-phoned Tones, asked him to come back to work, and promised him 2 weeks' pay ifhe stayed off the picketline.Ifurther find that the Respondents, through Negron astheir supervisor, thereby interfered with, restrained, and coerced their employees inthi exercise of their right to self-oganization and committed unfair labor practiceswithin the meaning of Section 8(a) (1) of the ActWe come finally to a consideration of the April 1960 layoffs and the Respondents'conduct in connection therewith.11Caro identified this supervisor only as "Mario " HOT SHOPPES, INC.213. Selection of the employees laid offAs I have noted,the General Counsel concedesthatthere was an economic reasonfor the Respondents'laying off some of its employeesin April 1960,but he contendsthat the selectionof six of eightpersons laid off wasdiscriminatory.AssistantManager Mockbee made these selections sometimein theweek beginning onMonday, April18, after formulatingthe commissary's workingschedules on thebasis of new airline schedules.He had firstdecided that14 employeesshould be laidoff, telephoned the namesof the employeesto the Respondents'home office in Wash-ington,D.C., and on Saturday, April 23,received the employees'terminal checksfrom Washington.But, having in the meantime learned that the dishwashing loadfrom incoming flights would be heavier than expected,he issued layoff slips andchecks to only seven employees,including five of the six employeeswho the GeneralCounsel claimswere discriminatorilyselected forlayoff.Luciano Ramos,a kitchenemployee and the remaining alleged discriminatee,had not been selected by Mock-bee for layoff,but was either laid off or discharged on Saturday,April 23, undercircumstances which will later be considered.AccordingtoMockbee,he made his selections after consultingChef ReulingandDispatchers Perdomo and Santiagoas to who should be laid off. On ChefReuling'srecommendation,he decidedto lay off (and eventually did lay off)an employeenamed Eugenio Gonzales andtwo of thealleged discriminatees,JulesGutiererz andCarlos Caro.Mockbee furthertestified that he asked Dispatchers Perdomo andSantiago whichof the truckdriversshould be laid off; that Perdomo suggested layingoff Rene Sardinas and Jose Munez,also knownas Jose Lopez;that Santiago sug-gestedWillieCintron; and that,upon these recommendations,Mockbee included thenames of these three men in the list telephonedto the home officeand laid offSardinas and Cintron on Saturday,April 23,and Munez onSunday, April 24AccordingtoMockbee's testimony,itwas on Wednesday morning,April 20, thathe conferred with the dispatchers and then telephonedthe home officethe names ofthe employeesto be laid off. In a pretrial affidavit, however, he had stated that hetelephonedWashingtonon Tuesday, April 19.But Dispatcher PerdomotestifiedthatMockbee consultedhim on Monday,April 18, and could not havedone so onTuesday or Wednesday, April 19 or 20,because they werePerdomo's days off.Other pointsinMockbee's testimony and discrepanciesbetween itand the testi-monyof Dispatchers Perdomo andSantiago are of greater importance and castdoubt on the reliability of Mockbee's explanation of his selectionof the three truck-drivers for layoff.Thus Mockbeeat first testifiedthathis selectionsweremade from"lists"of driversgiven himby the dispatchers, but latermodified this testimony byexplainingthat theywere "oral lists."Furthermore,throughouthis testimony,Mockbee insisted that heand the dispatchers discussedthe work of the drivers whoshould be laidoff, that the dispatchers named thedrivers who could best be laidoff, andthat he followedtheir recommendations.With respectto Sardinasparticu-larly,Mockbeetestifiedthathe was surprisedthat Perdomo shouldrecommend hislayoff because of a proneness to make mistakesand forgetthings, andthat he there-fore laid offSardinasonly after he hadhimselfverified Perdomo's opinion.But bothPerdomoand Santiago testified that in their conferenceswithMockbee, they dis-cussed onlythe men they thought shouldbe kept, andthey did not discuss orname the men they thought should be laid off.4.The layoffsof Sardinas,Munez, andCintronSardinas,Munez, and Cintron,the three truckdrivers who were thus laid off onthe dispatchers'recommendations according to Assistant Manager Mockbee's testi-mony, had all joined District 65,Local 71,and Local 295.Sardinas had joinedDistrict 65 in January and then signed Local 71's application for employee LucianoRamos, fromwhomhe received a number of application cards.From April 15until he was laid off onApril23, Sardinas signed up about 20 of the other employeesand gave their cards to Organizers Leaver and O'Keefe in the neighborhood of thecommissary.Mockbee denied that he knew that any of these three men had ioinedthe Unions or were active on their behalf.So also did Assistant Manager Morris,Dispatchers Perdomo and Santiago,and Supervisor Negron.But the General Counsel contends that the evidence shows not only that Mockbeeand the other supervisors knew of the three drivers'union membership and support,but that this was the factor which actually led to their being selected for layoff. Insupport of this position.he argues that Mockbee's explanation of his decision to laythese particular men off on the basis of the dispatchers'recommendations,is incrediblein view of the dispatchers'testimony that they had made no such recommendations.In the case of Sardinas,theGeneral Counsel points out that,even according to 22DECISIONS OF NATIONAL LABOR RELATIONS BOARDMockbee's testimony, Mockbee had thought Sardinas was a. good worker and wouldnot have laid hum off had it not been for the recommendation which Perdomo denieshaving made. In addition, the General Counsel notes that the Respondents' selectionof the three drivers for layoff does not even have the plausibility of conforming withseniority, since the Respondents retained four drivers who were Sardmas' juniors,and one driver who was Cintron's and Munez' junior.12As final proof that the threedrivers were laid off because of their union membership and support, the GeneralCounsel relies upon testimony given by each of the men which (although denied bythe assistant managers and the supervisors) is to the effect that the assistant managers,the dispatchers, and Supervisor Negron interrogated them concerning their unionmembership and activities, threatened them with discharge or layoff or promisedthem benefits in order to refrain from joining and supporting the Unions, and, at thetime of or just before their layoffs, made it clear to them that they were being laidoff because of their union membership and activities.a.SardinasSardinas testified that in January 1960 Assistant Manager Morris engaged Sardinasin conversation during a coffee break; that Morris asked Sardinas if he knew of theunion activity at the commissary; that, upon Sardinas' denying any knowledge, Morrissaid that Hot Shoppes would "never.let the union in"; that Sardinas deniedsigning a union card or knowing anything about the Union; and that Morris said heknew that Angelo Cruz, a liquor ,room employee, was a leader in the union movementand that, although Morris could fire Cruz, he would not do so because the Unionwould never get in. Sardinas further testified that Morris also said that employeeswere fooled by unions which took advantage of them; that, after a discussion of"unions and rackets," Sardinas lent Morris a Readers Digest condensation of a bookbased upon the McClellan Committee's investigation; and that Morris congratulatedSardinas upon being a person who thinks for himself.In his testimony, Morris admitted that Sardinas lent him the Readers Digest article.He explained that, at the time of their conversation, union pamphlets were beingdistributed outside the Commissary and "a number of people came to me and com-plained that they were told to stay out from work and asked me what to do"; thatMorris therefore asked Sardinas if anyone had bothered him; that Sardinas said noone had bothered him and that the Unions were a bunch of racketeers; and thatSardinas thereupon handed Morris the Readers Digest article.With respect to therest of their conversation,Morris denied that he knew whether Cruz was active inany union movement, or that he referred to Cruz during his conversation withSardinas.Upon consideration of these two versions of the conversation, I credit Sardinas'testimony and specifically find that Assistant Manager Morris asked Sardinas whathe knew about the current union activity and that he also said that the Hot Shoppeswould not let the Union in and that, although he knew of Cruz' leadership in unionactivities and could fire him, he would not do so because the Union would beunsuccessful.Sardinas also testified concerning a series of conversations with DispatchersSantiago and Perdomo and Supervisor Negron, over the course of the 4 days'up toand including his receipt of his layoff slip and terminal check from Perdomo.Although the dispatchers and Negron denied any knowledge that Sardinas hadjoined or supported the Unions or that Sardinas was to be laid off, and althoughthey denied making the statements attributed to them by Sardinas, I credit Sardinas'testimony and find that:(1)On Wednesday, April 20, Dispatcher Santiago told Sardinas that he was sorryfor Sardinas because, according to a paper he had seen in Assistant ManagerMockbee's office, 17 or 18 of the employees were to be discharged that week.Sardinas asked why, and Santiago said that it was "what you get for being inunion activity."(2)On the morning of the next day (Thursday, April 21), Sardinas told Dis-patcher Perdomo what Santiago had said. Perdomo said he knew nothing of anylayoff, but that signing a union card was against the policy of the Company and,.was wrong," and that he would ask Assistant Manager Mockbee about the layoff.'a Counsel stipulated that the last seven truckdrivers hired and the dates of their hire,1959 ; Renniesco Nelson, November 25, 1959 ; Gene Dorsainvil, December 5, 1959 ; WillieCintron,December 16, 1959; Jose Lopez Munez, January 3,'1960; and James Clark,January 12, 1960. HOT SHOPPES, INC.23Perdomo also said to pay no attention to Santiago who was trying to impresspeople that he had inside information and was a "big wheel."1(3)On Thursday afternoon, Perdomo told Sardinas that, according to Mockbee,no layoff was scheduled and not to worry about it. Sardinas told Perdomo he hadalready signed a union card.(4)On Friday afternoon, Supervisor Negron, seeing Sardinas and employeeZapata finishing lunch in the lunchroom, asked to speak to Sardinas alone.WhenZapata left, Negron said that Assistant Manager Mockbee asked him to find outwhether it was true that Sardinas had already signed a union card. Sardinas admittedthat he had, and Negron asked why. Sardinas said that he had heard of the cominglayoff of 17 or 18 people including him, and that he had joined the Union to protecthis job.Negron said that he would tell Mockbee that Sardinas had joined the Unionto protect his job.ls(5)At 4:30 pm., Friday, April 22, Dispatcher Perdomo told Sardinas that if hewithdrew from the Union, Perdomo would assure him a steady job and even a raise.Sardinas said he would gladly accept his offer and step out of the Union.'(6)Between 2 and 3 p.m. on Saturday, April 23, Dispatcher Perdomo toldSardinas to stop wo, k and go to eat, and then gave Sardinas his check through Sundaywith "the layoff paper," saying that Assistant Manager Mockbee had so instructed himand that he was to tell Sardinas "we don't need you any more." Sardinas said thiswas contrary to their agreement but Perdomo said he was sorry, but that Mockbeehad already made the decision and did not want to talk, about it.b.MunezMunez was scheduled for layoff on Sunday, April 24, but, because he was sickand did not report on that day, he was called into the office and laid off by AssistantMockbee on Monday, April 25.Munez testified that Mockbee asked him why he was absent on Sunday; thatMunez said he had been sick; that Mockbee said that if Munez had signed a unioncard, he had no job but that otherwise he had a job; that Munez said he had signeda card; and that Mockbee said, "All right.Here is your check, your paper.Youhave been paid for the whole week."Mockbee denied making any such remarks to Munez.He testified that he ex-plained to Munez that he was being laid off because of a reduction in meal andbeverage flights and that, since Perdomo had reported that Munez "had been wantingto quit," he felt that they were justified in laying him off.According to Mockbee,Munez thanked him, shook Mockbee's hand, and went out.Upon consideration of these two versions of Munez' layoff interview, I creditMunez' testimony.c.CintronCintron testified about a telephone call received by him from Dispatcher Perdomoin January while he was out of work for 2 weeks as the result of an automobile acci-dent.At the time, he was staying at the home of a friend by the name of Ortiz, whosetelephone number he said he had put on his timecard at the commissary.Accordingto Cintron's testimony, Perdomo told him in this telephone conversation that District65 was "around" the commissary and that Assistant Manager Mockbee said if Cintron"followed" the Union, he should "forget about the job," but that, otherwise, he wouldget "his steady job back."Although Perdomo denied making this telephone call orhaving made any such statements to Cintron, I credit Cintron's testimony.When Cintron was laid off on Saturday, April 23, he was told by DispatcherSantiago to go to the office and was then given his layoff slip by Perdomo. In spiteof Perdomo's denial, I credit Cintron's testimony that Perdomo said that Mockbeeknew Cintron had signed a union card; that if Cintron had not signed, he wouldhave a steady job; but that Cintron said it was too late, he had already signed a card.Upon my foregoing consideration of the evidence and upon the basis of my findingsthereon, I conclude that the Respondents made their selection of Rene Sardinas, JoseMunez, and Willie Cintron for layoff because they joined and supported District 65and Locals 71 and 295. Assistant Manager Mockbee's failure to give a credible ex-planation of the selections on any other basis, as well as the credible, detailed evi-dence of the three truckdrivers as to their conversations with the assistant managers,the dispatchers, and Supervisor Negron, all impel me to this conclusion. I therefore3sNegron admitted that he had asked to speak to Sardinas alone, but testified that liedid so in orderto borrow money from SardinasNegron denied that the conversationconcernedSardinas' layoff or his connection with the Unions or that he made any of theremarks attributed to him by Sardinas 24DECISIONSOF NATIONAL LABOR RELATIONS BOARDfind that in selecting Sardinas, Munez, and Cintron for layoff and in laying themoff, the Respondents discriminated against them in regard to their hire and tenure ofemployment, thereby discouraging membership in District 65 and Locals 71 and295 and committing unfair labor practices within the meaning of Section 8(a)(1)and (3) of the Act.I also find that, by the acts committed and the statements made by the assistantmanagers, the dispatchers, and Supervisor Negron, as detailed above, the Respond-ents interfered with, restrained, and coerced their employees in the exercise of theirorganizational rights guaranteed by Section 7 of the Act and thereby committedunfair labor practices wtihin the meaning of Section 8 (a)( 1 ) of the Act.5.The layoff of Luciano RamosLuciano Ramos was hired by the Respondents on December 26, 1957.He wasfirst a dishwasher, then a driver's helper, and finally a coffee maker.He joined Dis-trict 65 and Local 71 and, in the 2 weeks before he was laid off, he signed up about15 employees for Local 71. It was Ramos who gave a block of Local 71's cardsto Rene Sardinas.As already noted,Ramos was not one of Assistant Manager Mockbee's selectionsfor layoff.On Saturday, April 23, however, he was laid off by Mockbee. Beforethat,according to his testimony,Mockbee had spoken to him about the Union ontwo occasions.Ramos testified that on both these occasions,and within 2 or 3 weeks before hislayoff,Dispatcher Perdomo had called him into the office and acted as interpreterfor him and Mockbee;and that in these conversations,Mockbee had asked Ramoswhether he had joined the Union.In the first conversation,according to Ramos, hedenied having joined the Union and,in answer to Mockbee's further question, alsodenied knowing who had joined, and Mockbee said, "It's okay." In the secondconversation,stillaccording to Ramos, he again told Mockbee he had not joinedthe Union and Mockbee said if he had not joined, he should not do so because, ifthe Union came in, Mockbee would have to close the shop although he (Mockbee)was not worrying because he spoke English and would easily find a job.Although Mockbee and Perdomo denied that any of this had happened, I creditRamos' testimony and conclude that on these two occasions, Mockbee questionedRamos as to whether he had joined the Union, that on the second occasion, hethreatened to close the shop if the Union succeededin organizingthe employees;and that, by this interrogation and threat of Mockbee, the Respondents committedunfair labor practices within the meaning of Section 8(a) (1) of the Act.As to Ramos' layoff on Saturday, April 23, Assistant Manager Mockbee testifiedthat Assistant Manager Morris had told him Ramos was unhappy because he thoughthe should receive more pay; that Mockbee asked employee Efrain Cancel, a friendof Ramos, to call Ramos into the office that Saturday;that,before seeing Ramos,Mockbee drew from petty cash the exact amount of pay due to Ramos and had alayoff slip prepared; that then, with Cancel interpreting and in the presence ofNegron, Mockbee told Ramos it was impossible to pay him more than he was receiv-ing, in view of the limited type of work he was capable of performing; that Mockbeealso told Ramos that he wanted to help Ramos but that if Ramos was unwilling,Mockbee would give him his layoff papers and his pay; that Ramos said he wouldprefer to stick around and make trouble; that Mockbee, through Negron,said hewould forget Ramos' last statement and would give him his pay and layoff slip, andthat Ramos accepted this.Negron's testimony as to this conversation was essentiallythe same as that of Mockbee. Cancel did not testify.Ramos' version of the incident was that Mockbee told him he could be paid nomore than he was being paid; that Ramos then said that, if he did not get a raise,he could not be blamed if he joined the Union; and that Mockbee said he was firedand gave him his layoff slip and his wages in cash.Upon this state of the record, I credit Ramos' testimony as to the layoff interview.Furthermore, in view of this and against the background of Mockbee's precedinginterrogation of Ramos, I conclude that the Respondents laid off Ramos because hewas either a member of, or about to join, the Union. The Respondents thereby dis-criminated against Ramos in regard to his hire and tenure of employment, therebydiscouraging membership in District 65 and Local 71 and committing unfair laborpractices within the meaning of Section 8(a) (3) and (1) of the Act.6.The layoffs of Jules Gutierrez and Carlos CaroJulesGutierrez and Carlos Caro worked in the kitchen under Chef Reuling.Gutierrez was hired as a kitchen helper on October 26, 1959, took a leave of ab- HOT SHOPPES, INC.25sence in November, and returned to work in the beginning of April 1960.Caro wasalso hired as a kitchen helper in the middle of December 1959.Both Gutierrezand Caro signed Local 71 membership applications.Gutierrez signed his applicationfor employee Rene Sardinas and Caro, for employee Luciano Ramos.On one oc-casion, Gutierrez had a conversation about the Union in the kitchen with employeeGonzales and also Joe Aceveda, whom he described as "manager of the kitchen"but who, as I have found, wasnota supervisor.According to Gutierrez, Acevedashowed his disapproval by shaking his head and turning away.Caro signed up threeother employees for Local 71.On April 23, 1960, Gutierrez and Caro were laid off.According to the uncontradicted testimony of Assistant Manager Mockbee, whichI credit, he had told Chef Reuling that a layoff was necessary and asked the chefwho should be laid off.Reuling mentioned Gutierrez and Caro,and also EugenioGonzales.The record does not show whether Gonzales had joined any of the Unionsinvolved in the case. In any event, Mockbee decided to lay off Gonzales as well asGutierrez and Caro and gave their layoffslipsand terminalpaychecks to ChefReuling.Upon this state of the record, I am not persuaded that either Gutierrez or Carowas selected for layoff because of union membership or activities in spite of the factthat no more reason for their selection was given than that their names were sug-gested by the chef to Mockbee as the people who should be laid off. For both wererecent employees,neither was prominently active in the unions'organizational activi-ties,and there is no comparison furnished by the record of their status and per-formances as employees with those of other employees, which might suggest thattheir inconspicuous connection with the Unions was the reason why they, rather thanother employees, were laid off. I therefore conclude that the evidence does notsupport a finding that either Jules Gutierrez or Carlos Caro was discriminatorilylaid off and shall recommend a dismissal of the allegations of the complaint to thateffect.7.The strikeAs I have found, some of the commissary employees went on strike and beganpicketing on April 25, 1960, to protest the layoffs of April 23, 24, and 25, and thestrike and picketing were still continuing at the time of the hearing. I have alsofound that four of the layoffs (i.e., of Rene Sardinas, Jose Munez, Willie Cintorn,and Luciano Ramos) were discriminatory and constituted unfair labor practiceswithin the meaning of Section 8(a)(3) and (1) of the Act. I conclude, in agree-ment with the allegation of the complaint, that the strike was caused by the Re-spondent's unfair labor practices.-IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondents set forth in section' I11, B, above, occurring inconnection with the operations of the Respondents set forth in section I, above, havea close, intimate, and substantial relation to trade, traffic, and commerce'among theseveral States, and tend to lead to labor disputes burdening and obstructing com-merce and the free flow thereof.V. THE REMEDYIt has been found that the Respondents have engaged in unfair labor practiceswithin the meaning of Section 8 (a) (1) and (3) of,the Act, including discriminationagainst their employees in regard to hire and tenure of employment. Since theRespondents' unfair labor practices "go ,to the very heart of the Act," 14 and consti-tute a threat of other unfair labor practices in the future, I shall recommend, notonly that the Respondents cease and desist from the unfair labor practices com-mitted by them and take certain affirmative action in order to effectuate the policiesof the Act, but also that they cease and desist from infringing in any manner uponthe rights of their employees guaranteed by Section 7 of the Act.15It has been found that the Respondents discriminatorily laid off Rene Sardinas,JoseMunez, Willie Cintron, and Luciano Ramos in violation of Section 8(a)(3)and (1) of the Act. I will recommend that the Respondents offer each of these em-ployees immediate and full reinstatement to his former or substantially equivalentposition, and make him whole (in accordance with the formula set forth in F. W.Woolworth Company,90 NLRB 289) for any loss of pay which he may have suf-14N L R B. v Entwistle Mfg.Co , 120 F. 2d 532, 536 (CA. 4).15 SeeMay Department Stores d/b/a Famous-Barr Company v. N L R B ,326 U.S 376,affg. as mod. 146 F. 2d 66 (CA.8) ; N L R.B. v. Globe Wireless, Ltd,193 F. 2d 748(C.A.9) ; Liberty Coach Company, Inc.,128 NLRB 1600 26DECISIONS OF NATIONAL LABOR RELATIONS BOARDfered by reason of the Respondents' discrimination against him, by payment to himof a sum of money equal to that which he would normally have earned as wagesfrom the date of his layoff to the date of the Respondents' offer of reinstatement, lesshis net earnings during said period.It has also been found that a number of the Respondents' employees have engagedin a strike causedby theRespondents' unfair labor practices.I shall recommendthat,upon individual application, the Respondents offer each of these strikersreemployment, and that, should the Respondents reject any such application, theyshallmake the rejected applicant whole for any loss of pay which he may sufferby reason of such rejection, by payment to him of a sum of money equal to thatwhich he would normally have earned as wages from the Respondents during theperiod beginning 5 days after the date on which he had applied for reemploymentand terminating on the date of the Respondents' offer of reemployment, such lossalso to be computed in the manner set forth in F.W. Woolworth Company, supra.I shall also recommend that the Respondents, upon reasonable request, makeavailable to the Board and its agents, all payroll and other records pertinent to ananalysis of the amount due under these recommendationsUpon the basis of the foregoing findings of fact, and -upon the entire record inthe case, I make the following:CONCLUSIONS OF LAW1.Local 71, Transportation Terminal, Interplant and Commissary Food Em-ployees Union, AFL-CIO, Hotel and Restaurant Employees and Bartenders Inter-nationalUnion, AFL-CIO; Local 295, International Brotherhood of Teamsters,Chauffeurs, Warehousemen and Helpers of America; and District 65, of the Retail,Wholesale, and Department Store Union, AFL-CIO, are labor organizations withinthe meaning of the Act.2.RespondentHot Shoppes, Inc., did not commit the unfair labor practices al-leged by thecomplaintin Case No. 2-CA-7283.3.As alleged in the consolidated complaint in Cases Nos. 2-CA-7349 and 2-CA-7352,RespondentsHot Shoppes, Inc., and National Caterers of New York, Inc.,interrogated their employeesconcerningtheirmembership in, and activities onbehalf of, the Unions referred to in paragraph 1 and threatened employees withdischargeif they assisted, supported,joined,or remainedmembers ofthese Unions.By thus interferingwith,restraining,and coercingtheir employees in the exerciseof their organizationalrights as guaranteedin Section7 of the Act, the Respondentscommittedunfair labor practices within themeaning of Section 8(a) (1) of the Act.4.By discriminatingin regard to the hire and tenure of employment of ReneSardinas, JoseMunez (also known as Jose Lopez), Willie Cintron, and LucianoRamos,and therebydiscouragingmembership in the threelabor organizationsreferredto inparagraph 1, the Respondents have engagedin unfairlabor practiceswithin themeaning of Section 8(a) (3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section2(6) and (7) of the Act.6.The strike of the commissaryemployeeswhichbeganon April25, 1960, wascaused bythe Respondents'unfair labor practices.[Recommendations omitted from publication.]APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board,and in order to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our employees that:WE WILL NOT discourage membership in Local 71, Transportation Terminal,Interplant and Commissary Food Employees Union,AFL-CIO,in Local 295,International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Help-ers of America,in District 65 of the Retail,Wholesale, and Department StoreUnion,AFL-CIO,or in any other labor organization of our employees, bydiscriminating against our employees in regard to their hire or tenure of em-plovment,or any term or condition of employment.WE WILL NOT in any other manner interfere with,restrain,or coerce ouremployees in the exercise of their right to self-organization,to form labororganizations,to assist the0above-named Unions,or any other labor organiza- UNITED STATES LINES COMPANY27tion,to bargain collectively through representatives of their own choosing, andto engage in concerted activities for the purpose of collective bargaining orother mutual aid or protection,or to refrain from any and all such activities,except to the extent that such right may be affected by an agreement requiringmembership in a labor organization as a condition of employment,as authorizedin Section 8(a) (3) of the National Labor Relations Act, as modified by theLabor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Rene Sardinas,JoseMunez(also known as Jose Lopez),Willie Cintron,and Luciano Ramos, immediate and full reinstatement to theirformer or substantially equivalent jobs, without prejudice to any rights andprivileges previously enjoyed by them,and we will make them whole for anyloss of wages suffered as a result of our discrimination against them.WE WILL,upon individual application,offer to each of the commissary em-ployees who engaged in the strike which began on April 25,1960, and who havenot since returned to work or refused an offer of reinstatement,immediate andfull reinstatement to his former or substantially equivalent job, with all previousrights and privileges.All our employees are free to become, remain,or refrain from becoming membersof the above-named Unions,or any other labor organization,except to the extentthat this right may be affected by a lawful agreement requiring membership in alabor organization as a condition of employment,as authorized in Section 8(a)(3)of the Act, as modified by the Labor-Management Reporting and Disclosure Actof 1959.HOT SHOPPES, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)NATIONAL CATERERS OF NEW YORK, INC.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof, and must not bealtered,defaced,or covered by any other material.United States Lines CompanyandFrederick J. CampbellandLocal 22, Industrial Union of Marine&Shipbuilding Workersof America,AFL-CIO,Party to the ContractLocal 22, Industrial Union of Marine&Shipbuilding Workersof America,AFL-CIOandFrederick J. CampbellandUnitedStates Lines Company,Party to the Contract.CasesNos.2-CA-7360 and 2-CB--?3901.September 7, 1961DECISION AND ORDEROn November 25, 1960, Trial Examiner C. W. Whittemore issuedhis Intermediate Report in the above-entitled proceeding,finding thatthe Respondents had engaged in and were engaging in certain unfairlabor practices and recommending that they cease and desist therefromand take certain affirmative action, as set forth in the Intermediate Re-port attached hereto.Thereafter, both Respondents filed exceptionsto the Intermediate Report and supporting briefs.The Board has reviewed the rulings of the Trial Examiner at thehearing and finds that no prejudicial error was committed.The133 NLRB No. 13.